             Case 6:19-cv-00262-ADA Document 9 Filed 02/05/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

STC.UNM,                                              CIVIL ACTION NO. 6:19-cv-262

          Plaintiff,

v.                                                    JURY TRIAL DEMANDED

TP-LINK TECHNOLOGIES CO., LTD.,

          Defendant.

     STATUS REPORT REGARDING SERVICE OF DISCOVERY ON TP-LINK USA
                           CORPORATION

     1.    On January 2, 2020, the Court issued its Order Regarding Motion for Reconsideration of

Plaintiff’s Motion for Leave to Effect Alternative Service (Dkt. 8) (the “Order”). In the Order, the

Court concluded that Plaintiff STC.UNM “has now provided sufficient facts for at least a prima facie

case that [Defendant TP-Link Technologies Co., Ltd. (hereafter “TP-Link China”)] exerts the kind

of control over its subsidiary [TP-Link USA Corporation (hereafter “TP-Link USA”)] necessary to

establish an alter ego status.” Id. at 7.

     2.    Based on that finding, the Court granted leave for STC.UNM to serve discovery on TP-

Link USA, including document requests and a corporate representative deposition notice, in order

to discover whether sufficient facts exist to warrant service of process on TP-Link USA as the agent

of TP-Link China.

     3.    STC.UNM prepared subpoenas for document production and a corporate representative

deposition for service on TP-Link’s registered agent, Yongsheng Liu, at 145 S. State College Blvd.,

Suite 400, Brea, California 92821. The subpoenas called for documents to be produced by February

11, 2020, and for a corporate representative deposition to occur on March 3, 2020.

     4.    Thereafter, a process server made diligent attempts to serve the subpoenas on Yongsheng

Liu at the above address. The process server reported that he was unable to serve Mr. Liu, and that
STATUS REPORT REGARDING SERVICE OF DISCOVERY
ON TP-LINK USA CORPORATION                                                                      PAGE 1
           Case 6:19-cv-00262-ADA Document 9 Filed 02/05/20 Page 2 of 3



he “was told [Mr. Liu] is in China and isn’t due back until the 2nd week in February.” See Reports

attached as Exhibits A and B hereto.

    5.   After receiving the report that Mr. Liu was in China, STC.UNM discovered another

registered agent for TP-Link USA named Deyi Shu, who was located at the same address in Brea,

California. STC.UNM’s process server then attempted to serve the subpoenas on Mr. Shu, but was

“again informed that [Mr. Shu] is also in China along with all of the head execs ,” and that they

are expected to return “sometime in February.” See Declarations of Eric Wilkins attached as Exhibits

C and D hereto (emphasis added).

    6.   STC.UNM submits that the fact that all of TP-Link USA’s executives are currently in

China, where the Defendant is headquartered, constitutes further evidence that the two companies

are so intertwined as to deem TP-Link USA to be TP-Link China’s agent for service of process.

Nevertheless, STC.UNM will continue to make diligent efforts to serve its subpoenas on TP-Link

USA, and it will keep the Court apprised of its progress. STC.UNM does not know how current

travel restrictions from mainland China to the United States might delay efforts at service, if at all.

See https://www.cnn.com/2020/02/02/us/coronavirus-us-travel-restrictions/index.html (noting

that “US citizens returning from [mainland China] … may face up to 14 days of self-monitored

quarantine”) (last visited February 4, 2020).



Dated: February 5, 2019                         Respectfully submitted,


                                                By: /s/ William D. Ellerman
                                                    Charles L. Ainsworth (Texas 00783521)
                                                    Robert Christopher Bunt (Texas 00787165)
                                                    PARKER, BUNT & AINSWORTH, P.C.
                                                    1000 East Ferguson, Suite 418
                                                    Tyler, TX 75702
                                                    Tel: (903) 531-3535
                                                    charley@pbatyler.com
                                                    rcbunt@pbatyler.com

STATUS REPORT REGARDING SERVICE OF DISCOVERY
ON TP-LINK USA CORPORATION                                                                         PAGE 2
          Case 6:19-cv-00262-ADA Document 9 Filed 02/05/20 Page 3 of 3



                                                  Michael W. Shore (Texas 18294915)
                                                  Alfonso G. Chan (Texas 24012408)
                                                  William D. Ellerman (Texas 24007151)
                                                  SHORE CHAN DEPUMPO LLP
                                                  901 Main Street, Suite 3300
                                                  Dallas, Texas 75202
                                                  Tel: (214) 593-9110
                                                  Fax: (214) 593-9111
                                                  mshore@shorechan.com
                                                  achan@shorechan.com
                                                  wellerman@shorechan.com

                                               COUNSEL FOR PLAINTIFF STC.UNM




STATUS REPORT REGARDING SERVICE OF DISCOVERY
ON TP-LINK USA CORPORATION                                                               PAGE 3
